Citation Nr: 0731094	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-29 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a fracture of the left distal radius with 
post-traumatic arthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the neck of the right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from November 1998 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that rating decision, the RO 
granted service connection for left wrist and right hip 
disabilities.  The veteran's disagreement with the ratings 
assigned led to this appeal.  The veteran's appeal was later 
transferred to the RO in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was discharged in October 2001 from service due 
to disability.  Prior to discharge, in September 2001, the 
veteran underwent a VA contract examination.  In December 
2001, the veteran was service connected for status-post open 
reduction and internal fixation of a left radius fracture 
with post-traumatic arthritis (left wrist disability) and for 
residuals of a stress fracture of the right femur neck (right 
hip disability).  The veteran filed a notice of disagreement 
in July 2002, contending that her disabilities were more 
severe than completed by the assigned ratings.  

The Board notes that the veteran is right handed.  Her left 
wrist disability is currently rated under the hyphenated 
Diagnostic Code 5010-5212.  Diagnostic Code 5010 provides a 
code for arthritis, as due to trauma.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Diagnostic 5010 provides that 
arthritis, due to trauma, will be rated as degenerative 
arthritis, under Diagnostic Code 5003, also located in 
38 C.F.R. § 4.71a.  Diagnostic Code 5003 allows for a 
disability to be rated on the basis of limitation of motion.  
Diagnostic Code 5212 provides rating criteria for impairment 
of the radius, but there is no indication that the veteran 
has malunion or other impairment of the radius that was not 
repaired by the surgery, and instead has residual pain and 
limitation of motion of the left wrist.  

The veteran's hip disability is currently rated under 
Diagnostic Code 5255, which provides rating criteria for 
impairment of the femur.  

The Board notes that, while the veteran has been periodically 
seen on an out-patient basis, it has been more than 6 years 
since her last VA examination for the purpose of evaluating 
the status of her service-connected left wrist and right hip 
disabilities.  The Board finds that a remand is necessary in 
order that a VA examination may be obtained that evaluates 
the current level of severity of her left wrist and right hip 
disabilities.  See 38 C.F.R. § 3.327 (2007).

The Board further notes that in April 2003, the veteran 
submitted notice that she sought treatment at the San Diego 
RO from October 2001 to April 2003.  The Board assumes that 
the veteran meant that she sought treatment at the San Diego 
VA Medical Center (Healthcare System).  While the claims file 
contains a letter from a nurse practitioner and a one page 
bone density study from the San Diego VA Medical Center, 
there is no indication that the RO sought all records from 
the San Diego VA Medical Center.  Upon remand, the AMC/RO 
should obtain all available VA medical records from the San 
Diego VA medical center and any other facility at which the 
veteran has subsequently sought treatment.  See 38 C.F.R. 
§ 3.159(c).

Lastly, in February 2007, the veteran was provided with a 
Veteran Claim Assistance Act (VCAA) compliant notification 
letter regarding the claims on appeal.  The Board notes that 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2007 letter was provided to the veteran after the 
February 2001 rating decision on appeal.  

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

Although this timing error may be "cured" by the 
readjudication of the claims in a supplemental statement of 
the case, review of the claims file indicates that a 
supplemental statement of the case was not issued after the 
February 2007 VCAA notification letter.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Upon remand, after the other 
development described above is completed, the veteran must be 
issued a supplemental statement of the case that complies 
with applicable due process and notification requirements.  

In addition, this supplemental statement of the case should 
provide the veteran with notice of Diagnostic Codes not 
included in the August 2003 statement of the case that are 
potentially relevant to the rating of the veteran's service-
connected disabilities.  Specifically, the supplemental 
statement of the case should include copies of Diagnostic 
Codes 5003, 5010, 5210, 5211, 5213-5215, and 5250-5255. 




Accordingly, the case is REMANDED for the following actions:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record.  Specifically, 
the AMC/RO should obtain any relevant VA 
medical records in the possession of the 
San Diego VA Medical Center dated from 
October 2001 to present.

2.  The veteran should be scheduled for 
a VA orthopedic examination for the 
purpose of determining the current 
severity of her service-connected 
residuals of a fracture of the left 
distal radius with post-traumatic 
arthritis and residuals of a fracture of 
the neck of the right femur.  The claims 
file should be sent to the examiner. 

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should complete the following: 

Regarding the veteran's residuals of a 
fracture of the left distal radius with 
post-traumatic arthritis, the examiner 
should note all relevant left wrist 
symptoms and abnormal clinical findings.  
The examiner should complete a range of 
motion study of the left wrist and state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) 
of the left wrist due to pain or flare-
ups of pain supported by adequate 
objective findings, or additional loss 
of motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign.  Any 
additional limitation of motion should 
be expressed in degrees.

Regarding the veteran's residuals of a 
fracture of the neck of the right femur, 
the examiner should note all relevant 
right hip symptoms and abnormal clinical 
findings.  The examiner should complete 
a range of motion study of the right hip 
and thigh, including testing of the 
limitation of extension/flexion of the 
thigh, and limitation of abduction.  The 
examiner should note whether motion in 
abduction is lost beyond 10 degrees, 
whether she cannot cross legs, and 
whether she cannot toe-out more than 15 
degrees.  Further, in these tested 
ranges of motion, the examiner should 
state whether it is at least as likely 
as not that there is any additional 
functional loss (i.e., additional loss 
of motion) of the right hip due to pain 
or flare-ups of pain supported by 
adequate objective findings, or 
additional loss of motion due to 
weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion should 
be expressed in degrees.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
finding of additional limitation of 
motion; less likely weighs against such 
a finding.
If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and her representative must be 
provided with a supplemental statement of 
the case, which addresses all of the 
evidence received since the August 2003 
statement of the case was issued.  The 
supplemental statement of the case should 
include copies of Diagnostic Codes 5003, 
5010, 5210, 5211, 5213-5215, and 5250-
5255. 

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).



